
	

113 HR 253 : Y Mountain Access Enhancement Act
U.S. House of Representatives
2013-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 253
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 18, 2013
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To provide for the conveyance of
		  approximately 80 acres of National Forest System land in the
		  Uinta-Wasatch-Cache National Forest in Utah to Brigham Young University, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Y Mountain Access Enhancement
			 Act.
		2.Land conveyance,
			 Uinta-Wasatch-Cache National Forest, Utah
			(a)Conveyance
			 requiredOn the request of
			 Brigham Young University submitted to the Secretary of Agriculture not later
			 than one year after the date of the enactment of this Act, the Secretary shall
			 convey, not later than one year after receiving the request, to Brigham Young
			 University all right, title, and interest of the United States in and to the
			 approximately 80-acres of National Forest System land in the
			 Uinta-Wasatch-Cache National Forest in the State of Utah generally depicted as
			 Proposed Conveyance Parcel on the map titled
			 Y Mountain Access Enhancement Act and dated June
			 6, 2013. The conveyance shall be subject to valid existing rights and shall be
			 made by quitclaim deed.
			(b)Consideration
				(1)Consideration
			 requiredAs consideration for
			 the land conveyed under subsection (a), Brigham Young University shall pay to
			 the Secretary an amount equal to the fair market value of the land, as
			 determined by an appraisal approved by the Secretary and conducted in
			 conformity with the Uniform Appraisal Standards for Federal Land Acquisitions
			 and section 206 of the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1716).
				(2)DepositThe consideration received by the Secretary
			 under paragraph (1) shall be deposited in the general fund of the Treasury to
			 reduce the Federal deficit.
				(c)Guaranteed
			 public access to Y mountain trailAfter the conveyance under subsection (a),
			 Brigham Young University represents that it will—
				(1)continue to allow the same reasonable
			 public access to the trailhead and portion of the Y Mountain Trail already
			 owned by Brigham Young University as of the date of the enactment of this Act
			 that Brigham Young University has historically allowed; and
				(2)allow that same reasonable public access to
			 the portion of the Y Mountain Trail and the Y symbol located on
			 the land described in subsection (a).
				(d)Survey and
			 Administrative CostsThe
			 exact acreage and legal description of the land to be conveyed under subsection
			 (a) shall be determined by a survey satisfactory to the Secretary. Brigham
			 Young University shall pay the reasonable costs of survey, appraisal, and any
			 administrative analyses required by law.
			
	
		
			Passed the House of
			 Representatives June 17, 2013.
			Karen L. Haas,
			Clerk
		
	
